DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Page 4 of the response, filed 10/14/2022, with respect to the objections to Claims 6 and 14, have been fully considered and are persuasive.  The informalities have been removed from Claims 6 and 14; therefore, the objections to Claims 6 and 14 have been withdrawn. 
Applicant’s arguments, see Page 4 of the response, filed 10/14/2022, with respect to the rejection of Claims 5 and 10 under 35 U.S.C. §112(b), have been fully considered and are persuasive.  Claims 5 and 10 have been cancelled; therefore, the rejection of Claims 5 and 10 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see Pages 4-6 of the response, filed 10/14/2022, with respect to the rejection(s) under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the amendments to Claims 1 and 6 of a joint being located at the leasing edge of the blade structure.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sawada (US Publication No: 2018/0335045).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada (US Publication No: 2018/0335045).
Regarding Claim 1: Sawada discloses a blade structure (Figures 6-8, No. 12C & 12C-11) with multiple blade angles, wherein the blade structure has a leading edge (see below) and a trailing edge (see below) that are opposite to each other, the blade structure consists of a plurality of blades (12C, 12C-11) with different blade angles, and a joint between the plurality of blades of the blade structure is located at the leading edge of the blade structure (see below).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Joint)][AltContent: textbox (Leading Edge)][AltContent: textbox (Trailing Edge)]
    PNG
    media_image1.png
    250
    211
    media_image1.png
    Greyscale


Regarding Claim 2: Sawada discloses the blade structure according to Claim 1, wherein the blade angles of the plurality of blades decrease from an inner side to an outer side of the blade structure along a longitudinal direction of the blade structure (Figure 8, see below).
[AltContent: textbox (Surface on which top portions are located)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Decreased Blade Angle)][AltContent: connector][AltContent: textbox (Larger Blade Angle)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    336
    453
    media_image2.png
    Greyscale

 Regarding Claim 3: Sawada discloses the blade structure according to Claim 1, wherein the plurality of blades have top portions that are located on a same surface (Figure 8, see above – the tops portions of the blades are located on a surface that coincides with the joint).
Regarding Claim 4: Sawada discloses the blade structure according to Claim 3, wherein the plurality of blades are integrally formed in one piece (Figures 6-8).
Regarding Claim 6: Sawada discloses a heat dissipation device (Figure 1, No. 1), the device comprising a hub (11) and a plurality of blade structures (Figures 6-8, No. 12C & 12C-11) evenly mounted on the hub, wherein each of the blade structure has a leading edge (see above) and a trailing edge (see above) that are opposite to each other, the plurality of blade structures consist of a plurality of blades (12C, 12C-11) with different blade angles, and a joint between the plurality of blades of each of the plurality of blade structures is located at the leading edge of each of the blade structures (see above).
Regarding Claim 7: Sawada discloses the heat dissipation device according to Claim 6, wherein the blade angles of the plurality of blades decrease from inner sides to outer sides of the plurality of blade structures along longitudinal directions of the plurality of blade structures (Figure 8, see above).
Regarding Claim 8: Sawada discloses the heat dissipation device according to Claim 6, wherein the plurality of blades of each of the plurality of blade structures have top portions that are located on a same surface (Figure 8, see above).
Regarding Claim 9: Sawada discloses the heat dissipation device according to claim 8, wherein the plurality of blades of each of the plurality of blade structures are integrally formed in one piece (Figures 6-8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Zha (US Patent No: 8,550,781).
Regarding Claim 11: Sawada discloses the heat dissipation device according to Claim 6; however, Sawada fails to disclose an outer frame, wherein blades of the plurality of blades located at outermost sides of the plurality of blade structures are connected to the outer frame.
Zha teaches a heat dissipation device (Figures 1-2) comprising a plurality of blades (36) and an outer frame (38), wherein the outermost sides (362) of the plurality of blades are connected to the outer frame (Figures 1-2; Column 4, Lines 3-5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the heat dissipation device of Sawada with an outer frame and the outermost sides of blades of the plurality of blade structures connected to the outer frame, as taught by Zha, for the purpose of smoothly guiding airflow into an air inlet and eliminating internal seams and thus enhancing the mechanical integrity of the device, such that operating noise of the device is reduced (Column 4, Lines 3-12).
Regarding Claim 12: Sawada, as modified by Zha, discloses the heat dissipation device according to Claim 11, wherein the hub and the plurality of blade structures are integrally formed in one piece (Sawada: Paragraph [0030], Lines 8-10).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745